      Case 2:20-cv-02229-JTM-KGG Document 20 Filed 06/23/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

FERRELL COMPANIES, INC., as                         )
Plan Sponsor and Plan Administrator                 )
of the Ferrell Companies, Inc. Employee             )
Stock Ownership Plan,                               )
                                                    )
                              Plaintiff,            )
                                                    )
v.                                                  )       CASE NO. 2:20-cv-02229
                                                    )
GREATBANC TRUST COMPANY,                            )
                                                    )
HOULIHAN LOKEY CAPITAL, INC.                        )
                                                    )
                              Defendants.           )

                    CORPORATE DSICLOSURE STATEMENT OF
                   DEFENDANT HOULIHAN LOKEY CAPITAL, INC.

       Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Houlihan Lokey Capital, Inc.

states that it is a wholly owned subsidiary of Houlihan Lokey, Inc.


Dated: June 23, 2020                         Respectfully submitted,

                                             By: /s/ Phillip Greenfield
                                             Kirk T. May           KSD Bar No. 22356
                                             Phillip G. Greenfield KSD Bar No. 70044
                                             Carrie D. Phillips    KSD Bar No. 27534
                                             GERMAN MAY PC
                                             1201 Walnut Street, Suite 2000
                                             Kansas City, MO 64106
                                             (816) 471-7700 - Telephone
                                             (816) 471-2221 - Facsimile
                                             kirkm@germanmay.com
                                             philg@germanmay.com
                                             carriep@germanmay.com

                                             Attorneys for Defendant Houlihan Lokey
                                             Capital Inc.
      Case 2:20-cv-02229-JTM-KGG Document 20 Filed 06/23/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       I hereby certify that, on June 23, 2020, a copy of the foregoing document was filed with
the Clerk of the Court on the CM/ECF system, which will send a notice of electronic filing to
counsel of record.



                                                      /s/ Phillip Greenfield
                                           Attorney for Defendant Houlihan Lokey
                                           Capital Inc.
